DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,764,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter regarding identifying cell edge user equipment using power headroom and/or channel quality indicator information in order to facilitate power management.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimpu et al. US 20190141713 in view of Hamzeh et al. US 20190120969.

Regarding claim 1, A method of operating a wireless base station (system comprising a Spectrum Access System and plurality of citizens broadband radio service devices (CBSD), Figure 2) comprising: receiving from a spectrum and power management system, at the wireless base station, one or more of i) a power headroom threshold value used to identify cell edge user equipment devices (UEs) or ii) a channel quality indicator threshold value used to identify cell edge user equipment devices (UEs) (the spectrum access system determines and provides to the CBSD the maximum permissible transmission power level at their location, para. 0059); identifying based on one or more of the received power headroom threshold value and the received channel quality indicator threshold value cell edge UEs being serviced by the wireless base station (end user devices may be controlled by an authorized radio service devices, users may access a communication network through one or more CBSDs and, when the CBSD is granted permission from the spectrum access system, may use resources within the shared band, para. 0058).
 Cimpu does not disclose receiving a power down command from the spectrum and power management system and decreasing transmit power of the wireless base station by an estimated amount of transmit power required to support.  Hamzeh discloses a system is provided for protecting a fixed satellite service site, including at least one earth station, a central server in operable communication with the fixed satellite service site and an access point configured to request authorization from the central server for resource allocation, para. 0018, the access point being a CBSD and the central server includes a SAS, para. 0086-0087.  Hamzeh discloses in the case 
Claims 11 and 20 are rejected under the same rationale.

Claims 2-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimpu in view of Hamzeh in view of Trott et al. US 8948038.

Regarding claim 2, The method of claim 1, further comprising: Cimpu and Hamzeh do not disclose receiving from the spectrum and power management system at least one of: a minimum time duration for statistics calculations with regard to a UE or a minimum number of samples to be used for statistics calculations with regard to the UE.  Trott discloses directing wireless devices to make network measurements and the wireless terminals collect network measurements over a period of time and the spectrum access system uses the measurements to refine its model(s) or tune a network, column 8, lines 53-67, column 9, lines 1-2.  Before the filing of the invention it 

Regarding claim 3, The method of claim 2, further comprising: Cimpu and Hamzeh do not explicitly disclose receiving signals from individual UEs, said received signals from individual UEs including, on a per UE basis, one or more of: UE power headroom information, UE channel quality indicator information, and a UE demodulation reference signal.  Trott discloses directing wireless devices to make network measurements and the wireless terminals collect network measurements over a period of time and the spectrum access system uses the measurements to refine its model(s) or tune a network, the measurements including signal strength, internal measurements, column 8, lines 53-67, column 9, lines 1-2.  Before the filing of the invention it would have been obvious to modify Cimpu and Hamzeh to include Trott’s direction to make network measurements for use of the spectrum access system.  One of ordinary skill in the art would be motivated to do so to gain insight into whether transmit power prescribed by the spectrum access system is used appropriately, column 8, lines 53-59.


Regarding claim 4, The method of claim 3, further comprising: Cimpu and Hamzeh do not explicitly disclose determine from the received signals, for each of a plurality of UEs being serviced by the wireless base station, one or more of: i) a UE 
Claims 12-14 are rejected under the same rationale.


Allowable Subject Matter
Claims 5-10, 15-19 would be allowable if rewritten to overcome the Double Patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468